         Case 1:11-cv-12131-RWZ Document 399 Filed 04/01/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS




UNITED STATES OF AMERICA AND THE
STATE OF CALIFORNIA, ex rel.
KIMBERLY HERMAN, AMY LESTAGE,
and KEVIN ROSEFF,

               Plaintiffs
                                                             CIVIL ACTION NO.:
       vs.                                                   11-cv-12131 RWZ

COLOPLAST CORP. et al.,

               Defendants.



                        PLAINTIFF AMY LESTAGE’S TRIAL BRIEF
                           PURSUANT TO LOCAL RULE 16.5(f)


       Plaintiff Amy Lestage submits this trial brief pursuant to Local Rule 16.5(f) and this

Court’s Order of February 1, 2019. This is a False Claims Act retaliation lawsuit brought by Ms.

Lestage against her current employer Coloplast Corp.

       The case is brought under 31 U.S.C.A. § 3730(h) and is premised on the allegation that

Coloplast retaliated against Plaintiff following her filing a qui tam action against Coloplast as

well as a number of Coloplast’s distributors. Plaintiff initially claimed the retaliation in the

Second Amended Complaint that was filed June 1, 2015 (ECF No. 40). Following the filing of

Plaintiff’s Third Amended Complaint, on May 20, 2016, Coloplast filed two counter-claims

against Plaintiff alleging breach of the duty of loyalty and breach of contract. Coloplast’s

counsel has indicated that they will be dismissing the claims prior to trial. The questions

presented for trial are: (1) Whether Defendant retaliated against Plaintiff because of her conduct




                                                  1
        Case 1:11-cv-12131-RWZ Document 399 Filed 04/01/19 Page 2 of 6



in filing the False Claims Act action and, if so, (2) whether Plaintiff suffered any damages, and,

if so, (3) the amount of damages sustained.

                                         BASIC FACTS

       The testimony will show that on or about December 2, 2011, Plaintiff and two other

relators (Kimberly Herman and Kevin Roseff) filed an action under the False Claims Act

alleging that Coloplast Corp. paid kickbacks to certain durable medical equipment suppliers

causing Defendant and co-conspirators to submit false or fraudulent claims to federal health care

programs. The filing of this False Claims Act was protected conduct under 31 U.S.C.A. § 3730.

Plaintiff, at the time and currently, is a Key Account Manager (“KAM”) for Coloplast. In this

position, Plaintiff helps to manage Coloplast’s contractual relationships with distributors and

dealers of Coloplast’s medical product devices. In August 2014, the docket of the False Claims

Act matter was unsealed and on November 20, 2014, an Amended Complaint was publicly filed.

The evidence will show that at the time the Complaint was unsealed Plaintiff was the highest-

paid KAM at Coloplast.

       On December 19, 2014, the CEO of one of the accounts Plaintiff managed, Byram

Healthcare, e-mailed a letter to Edmond Veome, Coloplast’s then-president, requesting that

Coloplast “provide Byram Healthcare with a different account representative” and stating that it

“no longer wish[ed] to work with Amy Lestage regarding [their] business together.” Following

receipt of this letter, on December 23, 2014, Coloplast placed Ms. Lestage “on an indefinite, paid

administrative leave . . . while [it] investigated [Byram’s demand to remove her from its

account].” Plaintiff maintains that while Defendant used the term “paid administrative leave,”

this action was effectively a suspension in violation of § 3730(h).




                                                 2
        Case 1:11-cv-12131-RWZ Document 399 Filed 04/01/19 Page 3 of 6



       Mr. Veome has previously testified that he learned of Ms. Lestage’s involvement in the

whistleblower action in “December 2014.” Additionally, when asked whether he was aware that

Ms. Lestage was a whistleblower against Coloplast at the time the decision was made to suspend

her, Mr. Veome testified that it “all happened in the same time frame.” (emphasis added).

Furthermore, when Mr. Veome testified about the decision to suspend Ms. Lestage, he stated:

       [S]ince we needed to take [Ms. Lestage] off the account, we determined that it was
       in the best interests to put her on an administrative leave. Subsequently we did find
       out about the complaint, and to the best of our knowledge together we decided it
       was best to move forward with that.

Morten Hansen, Ms. Lestage’s then-direct supervisor, further testified that he learned of Ms.

Lestage’s involvement on or about the same time as Coloplast was making the decision to

suspend Ms. Lestage. Plaintiff expects this evidence to establish that two of the decision-makers

with respect to Ms. Lestage’s suspension knew of her protected conduct when they decided to

suspend her and infer that Coloplast knew of the behavior and suspended her as a result of her

protected conduct.

       On Friday, January 15, 2016, after having virtually no communication with her for almost

thirteen months, Coloplast demanded that Ms. Lestage return to work on Monday, January 25,

2016. Ms. Lestage had given birth to a son on November 24, 2015, and without adequate

childcare arrangements, Ms. Lestage was unable to return to work on effectively 5 days’ notice.

Therefore, Ms. Lestage requested and was granted twelve weeks of leave under the FMLA.

Ms. Lestage returned to work on April 12, 2016. Her two primary accounts, Byram and ABC

Home Medical, were not returned to her. Instead, Mr. Hansen assigned Ms. Lestage four

accounts with smaller growth potential and/or no obvious prospects for growth. These new

accounts, as well as other similar small growth accounts, have left Ms. Lestage unable to meet

her targets and therefore ineligible for the level of commissions she earned prior to her


                                                 3
         Case 1:11-cv-12131-RWZ Document 399 Filed 04/01/19 Page 4 of 6



suspension. Because of these low-growth accounts, Plaintiff’s current earning capacity and

future loss of earnings is significant.

        As a result of Coloplast’s retaliation, Ms. Lestage has experienced and continues to

experience lost back pay in the amount of $238,541 (exclusive of interest), as well as other

special damages including deprivation of professional and career opportunities resulting in future

loss of earnings of $1,043,939.00, pain and suffering, litigation costs, and attorneys’ fees..

                                          Legal Analysis

        The False Claims Act makes it unlawful for an employer to discharge, demote, suspend,

threaten, harass, or in any other manner discriminate against an employee with respect to her

terms and conditions of employment because the employee engaged in lawful acts in furtherance

of a False Claims Act action. 31 U.S.C. § 3730(h)(1). Congress enacted this provision to prevent

companies from discouraging potential relators from coming forward with knowledge of their

employer’s wrongdoing. Harrington v. Aggregate Indus. Ne. Region, Inc., 668 F.3d 25, 30 (1st

Cir. 2012).

        In order to set forth a prima facie case of retaliation under the False Claims Act, a

plaintiff must “show that (i) [s]he was engaged in conduct protected under the FCA; (ii) the

employer had knowledge of this conduct; and (iii) the employer retaliated against the employee

because of this conduct.” Harrington, 668 F.3d at 31. Once the plaintiff has set forth her prima

facie case, the burden shifts to the defendant to articulate a legitimate, non-discriminatory reason

for the adverse employment action. Id. If the defendant does so, the burden shifts back to the

plaintiff to show that the reason proffered by the defendant is a pretext to mask retaliation. Id.

        The False Claims Act expressly declares suspending an employee because of his or her

protected conduct unlawful. 31 U.S.C. § 3730(h)(1) (stating an employee is entitled to relief if



                                                  4
         Case 1:11-cv-12131-RWZ Document 399 Filed 04/01/19 Page 5 of 6



that employee is “suspended . . . because of lawful acts done by the employee.” (emphasis

added)). The fact that an employee is paid during the suspension does not make it any less

unlawful. “Suspension, regardless of whether it is paid, is adverse to the employee in and of

itself. It is punitive in nature and at a minimum becomes part of one’s permanent employment

record, affecting one’s ability for advancement, or to find other future employment, or gaining

valuable job experience.” Mosunic v. Nestle Prepared Foods Co., No. 15-cv-380, 2017 WL

3531465, at *3 (D.R.I. Aug. 16, 2017). Numerous courts have recognized that loss of

opportunities to gain job experience and exclusion from career-building work, including when

such loss of opportunity results from a paid suspension, is an adverse employment action. Dahlia

v. Rodriquez, 735 F.3d 1060, 1078 (9th Cir. 2013); Kessler v. Riccardi, 363 Fed. App’x 350, 362

(6th Cir. 2010). Additionally, “the general stigma resulting from placement on administrative

leave” is reasonably likely to deter employees from engaging in protected activity and constitutes

an adverse action. Dahlia, 735 F.3d at 1078. A suspension with pay is therefore an adverse

action in and of itself. Cf. Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 55 (2006)

(stating that an indefinite suspension could well act as a deterrent to the filing of a discrimination

complaint, and therefore constitute a materially adverse action, even if the suspended employee

eventually receives backpay).

       Further, disadvantageous transfers or work assignments, especially where they have the

potential to impact an employee’s pay, constitute materially adverse employment actions. Gu v.

Boston Police Dep’t, 312 F.3d 6, 14 (1st Cir. 2002). Numerous courts have held that assigning

an employee a lower performing territory or accounts constitutes an adverse action. See, e.g.,

McArdle v. Dell Prods., L.P., 293 Fed. App’x 331, 337-38 (5th Cir. 2008) (stating the plaintiff

suffered an adverse action where a single lucrative and desirable account of his was taken away



                                                  5
        Case 1:11-cv-12131-RWZ Document 399 Filed 04/01/19 Page 6 of 6



and replaced with several less profitable accounts); Richmond v. Gen. Nutrition Ctrs., No. 08-cv-

3577, 2011 WL 2493527, *10 (S.D.N.Y. June 22, 2011) (holding that a jury could find the

plaintiff suffered an adverse action when he was transferred to a store with a lower volume of

sales, resulting in a loss of potential commissions); see also Simas v. First Citizens’ Fed. Credit

Union, 170 F.3d 37, 50 (1st Cir. 1999) (finding a jury issue as to whether taking away the

plaintiff’s largest account was an adverse action).



DATED: April 1, 2019                            Respectfully submitted,

                                                Counsel for Plaintiff Amy Lestage

                                                /s/ Tawny L. Alvarez
                                                Tawny L. Alvarez (BBO No. 672255)
                                                Paul W. Shaw (BBO No. 455500)
                                                VERRILL DANA LLP
                                                One Boston Place, Suite 1600
                                                Boston, MA 02108
                                                (617) 309-2600
                                                pshaw@verrilldana.com
                                                talvarez@verrilldana.com



                                 CERTIFICATE OF SERVICE


        I hereby certify that on April 1, 2019, I caused a true and accurate copy of the foregoing
document to be filed with the Clerk of Court using the CM/ECF system which will send
notification of such filing to all counsel of record.


                                                      /s/ Tawny L. Alvarez
                                                      Tawny L. Alvarez




                                                 6
